Filed 9/15/20 P. v. Bristow CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




    THE PEOPLE,                                                                                C090515

                    Plaintiff and Respondent,                                     (Super. Ct. No. 62167683A)

           v.

    JUSTIN LUKE BRISTOW,

                    Defendant and Appellant.




         In July 2019, defendant Justin Luke Bristow was found in possession of
ammunition. The People charged him with, among other things, being a felon in
possession of ammunition; defendant pled no contest to the charge. The remaining
charges were dismissed with a Harvey1 waiver.




1        People v. Harvey (1979) 25 Cal. 3d 754.

                                                             1
       Consistent with the terms of defendant’s plea agreement, the trial court placed
defendant on five years of formal probation, including a county jail sentence of 270 days.
The court also ordered defendant to pay various fines and fees. Defendant appeals; he
did not obtain a certificate of probable cause.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
Having undertaken an examination of the entire record pursuant to Wende, we find no
arguable error that would result in a disposition more favorable to defendant.
Accordingly, we affirm the judgment.
                                       DISPOSITION
       The judgment is affirmed.



                                                   /s/
                                                   Robie, Acting P. J.

We concur:



/s/
Mauro, J.



/s/
Krause, J.


                                              2